Matter of James B. v Regina D.S. (2015 NY Slip Op 07559)





Matter of James B. v Regina D.S.


2015 NY Slip Op 07559


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Friedman, J.P., Sweeny, Saxe, Moskowitz, Gische, JJ.


15884

[*1] In re James B., Petitioner-Appellant,
vRegina D. S., Respondent-Respondent.


James B., appellant pro se.

Order, Family Court, New York County (Susan R. Larabee, J.), entered on or about June 23, 2014, which denied petitioner's objection to an order dismissing his petition for downward modification of an order of child support, unanimously affirmed, without costs.
Petitioner failed to meet his burden of establishing the existence of a substantial change of circumstances sufficient to warrant a downward modification of child support (O'Brien v McCann , 249 AD2d 92, 92 [1st Dept 1998]). Petitioner failed to show that he lost his job through no fault of his own (see id. at93).
We have considered petitioner's remaining contentions, including those regarding his paternity and respondent's default, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK